Citation Nr: 0528318	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for low back strain 
(superimposed on scoliosis of the spine), currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
January to July 1960, and served on active duty from May 1961 
to November 1962.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the RO 
that, in part, denied a disability rating in excess of 20 
percent for service-connected low back strain (superimposed 
on scoliosis of the spine).

In November 2002, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  

In July 2004, the Board remanded this matter to the RO for 
additional development.  The February 2005 supplemental 
statement of the case (SSOC) reflects the continued denial of 
the claim for a disability rating in excess of 20 percent for 
low back strain (superimposed on scoliosis of the spine).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's low back strain (superimposed on scoliosis 
of the spine) is manifested by moderate limitation of motion 
of the thoracolumbar spine, muscle spasms, and mild 
scoliosis; and without marked limitation of motion, abnormal 
mobility on forced motion, limitation of forward flexion to 
30 degrees or less, or ankylosis.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for low back strain (superimposed on scoliosis of the spine) 
are not met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met in 
the instant case.  

Through the September 2002 SOC, the January 2003, January 
2004, March 2004, and March 2005 SSOCs, and the January 2001, 
August 2003, and July 2004 letters, the RO notified the 
veteran of the legal criteria governing the claim (to include 
the applicable rating criteria), the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim for a disability rating in excess of 
20 percent for low back strain (superimposed on scoliosis of 
the spine).  After each, the veteran and his representative 
were given the opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to substantiate the claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

VA's January 2001, August 2003, and July 2004 letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence will be obtained by the claimant 
and which evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
VA also informed him that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  

The July 2004 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).

The Pelegrini court also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided prior to the 
initial adverse decision.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the rating action on appeal.  However, the 
Board finds that the lack of pre-adjudication notice in this 
matter has not, in any way, prejudiced the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, any delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claim.  In 
correspondence received in September 2003, the veteran 
indicated that he had no additional evidence to submit.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice ore assistance is not required.  38 U.S.C.A. § 5103A.

II.  Factual Background

Service connection has been established for low back strain 
(superimposed on scoliosis of the spine), effective 
November 1962.  An initial zero percent (noncompensable) 
rating had been assigned.

In September 2001, the veteran filed a claim for an increased 
disability rating.

VA treatment records show that the veteran presented to the 
Emergency Room in October 2001 with complaints of increased 
neck and low back pains.  He reported no lower extremity 
radicular symptoms.  X-rays taken of the lumbosacral spine 
revealed mild scoliosis.  The assessment was spasms of 
trapezii and of low back paravertebral muscles, with long 
term history of C5-C6 herniated nucleus pulposus and right 
upper extremity symptoms.

The veteran underwent a VA examination in January 2002.  
Reported symptoms included low back pain, weakness, 
stiffness, fatigability, and lack of endurance.  The veteran 
also reported flare-ups occurring twice a week and lasting 
one day, and reported pain as moderate-to-severe.  
Examination of the lumbosacral spine revealed considerable 
spasm of the left dorsolumbar muscles.  There was a definite 
mild scoliosis, convex to the left, in the lumbar spine; the 
convexity was approximately one-half inch.

Range of motion of the lumbar spine, was to 50 degrees on 
active flexion with pain developing and no further motion 
possible; to 15 degrees on active extension and to 20 degrees 
on passive extension with pain; to 20 degrees on right 
lateral bending, and 25 degrees on left lateral bending; and 
to 30 degrees on rotation to the right and left.  The loss of 
one-half inch in the left lower extremity was due to a pelvic 
tilt.  The veteran was able to walk on the tips of his toes 
and on his heels.  In addition to scoliosis of the 
lumbosacral spine convex to the left, the VA examiner 
diagnosed a low back strain with painful motion, spasm, and 
limitation of range of motion in flexion and extension.

VA progress notes, dated in June 2002, reflect that the 
veteran had a right thoracolumbar scoliosis, and could 
forward flex only to 10 degrees.  There was marked pain 
behavior present as well.  X-rays revealed lumbar scoliosis 
with degenerative changes at L4-L5.  The VA physician 
reported "presumptive diagnoses" of degenerative disc 
disease of the cervical and lumbosacral spine.  The veteran 
was reportedly not a candidate for further workup.

VA progress notes, dated in October 2002, reflect that the 
veteran's back pain was stable and medically managed.

The veteran underwent a VA examination in November 2003.  
Examination revealed some tenderness during palpation in the 
right side of the paravertebral musculature on the right side 
of his low back and also across the lower portion of his 
back, which was "rather minimal."  Range of motion of the 
lumbar spine was to 70 degrees on flexion with pain between 
50 and 70 degrees; to 15 degrees on extension with some 
complaints of at least mild discomfort; to 25 degrees on 
right lateral bending, and 30 degrees on left lateral 
bending; and to 30 degrees on rotation to the right and left.  

The examiner found no sensory disturbances in either lower 
extremity.  The veteran's gait appeared normal.  Straight leg 
raising test in the supine position was carried out to 70 
degrees bilaterally, with some hamstring tightness and 
complaints of hip pain.  There was no muscle weakness noted 
in either lower extremities.  The veteran was able to walk 
equally well on tiptoes and heels, and his balance was only 
slightly affected.
  
The VA examiner also noted that the veteran's previously 
detected scoliosis was postural in nature and not due to 
anatomical factors.  In diagnosing chronic lumbar strain, the 
examiner commented that there was some painful motion, but no 
signs of instability in the lower back or of weakness in the 
lower extremities.  The examiner opined that the veteran's 
range of motion would not appear to be significantly altered 
by some mild increase in discomfort during flare-ups.

III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1995); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The veteran's low back strain (superimposed on scoliosis of 
the spine) is rated as 20 percent disabling under the old 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under former Diagnostic Code 5295, a 10 percent rating is 
established for lumbosacral strain with characteristic pain 
on motion; a 20 percent rating is established when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating is established when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The most recent examination showed that while he had poor 
posture, the veteran's pelvis was level and there was no 
scoliosis, thus, listing of the whole spine was not shown.  
There were no signs of instability, or other reported 
findings of abnormal mobility.  As will be discussed below, 
he did not have marked limitation of forward flexion, and 
arthritic or disc space narrowing has not been documented.  
In short, he does not have most of the findings needed for a 
40 percent evaluation under Diagnostic Code 5295.

In evaluating the veteran's disability, the Board will 
consider not only the criteria of that diagnostic code, but 
also the criteria of other potentially applicable diagnostic 
codes.  At the outset, however, the Board notes that, in the 
absence of any evidence of a fractured vertebra (or residuals 
thereof), or ankylosis of the lumbar spine, consideration of 
Diagnostic Codes 5285, 5286, or 5289 (renumbered 5235 to 
5243) for diseases and injuries of the spine is unnecessary.  

In the alternative, the veteran's disability may be evaluated 
under former Diagnostic Code 5292, pertaining to limitation 
of motion of the lumbar spine.  Under that code, a 10 percent 
rating is assignable for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for when there is severe limitation of motion. 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The old rating criteria did not define "mild," "moderate," 
or "severe." limitation of motion.  However, the new rating 
criteria provide some guidance.  Under those criteria, normal 
forward flexion of the thoracolumbar spine is to 90 degrees.  
Normal extension is from 0 to 30 degrees.  Normal lateral 
flexion, as well as rotation, is from 0 to 30 degrees to the 
left and right.  38 C.F.R. § 4.71a, Note (2), following 
General Rating Formula for Disease and Injuries of the Spine 
(2005).

With consideration of limitation due to functional factors, 
the veteran could bend forward 50 degrees, which is more than 
half of the normal range of motion.  He had half the normal 
range of extension, and normal or nearly normal rotation and 
lateral bending.  Since he has a loss of no more than half 
the normal range of any plane of back motion, the Board is 
unable to find that such limitation approximates the severe 
level.

Under former Diagnostic Code 5293 (renumbered 5243), a 10 
percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is assignable for moderate 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) 
and 7-2003 (2003).  

In this case, the RO or AMC has considered the veteran's 
claim for an increased disability rating under both the 
former and revised schedular criteria (see March 2005 SSOC); 
as such, there is no due process bar to the Board doing 
likewise.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for ankylosis, which are not 
relevant to the veteran's current claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 22, 2002).

In this case, the Board finds that a disability rating in 
excess of 20 percent is not warranted under any applicable 
criteria pertaining to the lumbar spine.  There is objective 
evidence of, at most, moderate limitation of motion of the 
lumbar spine with pain.  The evidence does reflect daily 
lower back pain, and the pain begins on forward flexion at 50 
degrees.  There is no indication that the veteran experiences 
additional functional loss due to pain or flare-ups beyond 
that point.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 204-7.  In fact, the November 2003 VA examiner 
found that some mild increase in discomfort during flare-ups 
would not significantly alter the veteran's range of motion 
in the lower back.

Thus, the evidence shows that the veteran can flex his 
thoracolumbar spine well beyond 30 degrees.  He, therefore, 
does not meet the criteria for a higher rating under the 
general rating formula.  38 C.F.R. § 4.7, 4.21.

In addition, a disability rating in excess of 20 percent is 
not assignable on the basis of intervertebral disc disease.  
While the record includes notation of a June 2002 
"presumptive diagnosis" of degenerative disc disease of the 
lumbosacral spine, the previous and subsequent examinations 
have not duplicated this diagnosis, and no diagnostic studies 
have ever been reported to show disc disease.  Since the most 
recent evidence fails to show disc disease, a rating under 
those criteria is not warranted.  The evidence neither 
establishes a firm diagnosis of intervertebral disc syndrome 
of the lumbar segment of the spine, nor that any such 
condition is part and parcel of, or represents a progression 
of, the service-connected disability, so as to warrant 
evaluation, alternatively, under Diagnostic Code 5293 or 
5243.

Even assuming, without deciding, that manifestations of any 
disc disease of the lumbar segment of the spine cannot be 
disassociated from the veteran's low back strain 
(superimposed on scoliosis of the spine), the Board points 
out that the veteran's present symptoms, as reported by the 
November 2003 VA examiner, consist of low back pain with 
tenderness, but without radiation into his lower extremities.  
No neurological findings are associated with the veteran's 
low back strain (superimposed on scoliosis of the spine), and 
the veteran has not had any periods of doctor prescribed bed 
rest.  The evidence, therefore, does not show incapacitating 
episodes.  

Under the alternate rating criteria, he would not be entitled 
to additional ratings for neurologic impairment, and the 
criteria for evaluating the orthopedic disability, as 
discussed above, do not provide a basis for a higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (as in effect from September 26, 2003).  Given the lack 
of compensable neurological manifestations, the combined 
rating, in any event, would not exceed the 20 percent 
assigned under the former criteria.  See 38 C.F.R. § 4.25.

Additionally, the Board finds that there is no showing that 
the veteran's low back strain (superimposed on scoliosis of 
the spine) has results in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the January 2003 SSOC).  In this 
regard, the Board notes that the veteran is not employed, and 
thus, his back disability could not cause marked interference 
with current employment.  (His claim for total rating based 
on individual unemployability was denied in March 2003, and 
the veteran did not appeal that decision).  

The back disability has not been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
currently assigned 20 percent rating for the veteran's low 
back strain (superimposed on scoliosis of the spine) is 
proper, and that the criteria for a disability rating in 
excess of 20 percent are not met.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).  Hence, 
there is no basis for an increased rating, and the veteran's 
claim must be denied.


ORDER

An increased rating for low back strain (superimposed on 
scoliosis of the spine) is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


